Exhibit 10.3

EXECUTION VERSION

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is entered into as of
November 19, 2015, by and among C. R. Bard, Inc., a New Jersey corporation
(“Parent”), Liberator Medical Holdings, Inc., a Nevada corporation (the
“Company”), Freedom MergerSub, Inc., a Nevada corporation and a wholly-owned
subsidiary of Parent (“MergerSub”), and John Léger, an individual, residing at
2181 SW Dove Canyon Way, Palm City, FL 34990 (the “Restricted Person”).

RECITALS

WHEREAS, the Company, Parent and MergerSub intend to enter into an Agreement and
Plan of Merger dated on or about the date hereof (the “Merger Agreement”)
pursuant to which MergerSub will be merged with and into the Company (the
“Merger”) with the Company to be the surviving entity in the Merger (the
“Surviving Corporation”);

WHEREAS, pursuant to the terms of the Merger Agreement, all of the outstanding
equity interests of the Company will be converted into the right to receive the
Merger consideration;

WHEREAS, it is Parent’s, MergerSub’s and Company’s desire that the entire
goodwill of the Company be transferred to the Surviving Corporation as part of
the Merger, and Parent and MergerSub believe that the agreements and covenants
in this Agreement are essential to protect the value of the Surviving
Corporation;

WHEREAS, the Company is, and following the Merger the Surviving Corporation will
be, engaged in the business of Exploiting (as defined herein) the Products (as
defined herein);

WHEREAS, the relevant market for the Restricted Business (as defined herein) is
national in scope, and there exists nationwide competition for the products of
the Restricted Business;

WHEREAS, Restricted Person has an equity interest in the Company and is one of
its key employees and, as such, Restricted Person is intimately involved in the
Restricted Business and has detailed knowledge of the intellectual property and
other confidential and proprietary information of the Restricted Business;

WHEREAS, in connection with the Merger, Restricted Person’s equity interest in
the Company will be converted into the right to receive Restricted Person’s pro
rata portion of the Merger consideration, and Restricted Person intends to
transfer the goodwill associated with Restricted Person’s equity interest in the
Company (to the extent it can be transferred by Restricted Person); and

WHEREAS, Restricted Person’s execution of this Agreement is both an inducement
for, and a condition precedent to, Parent and MergerSub entering into the Merger
Agreement and consummating the Merger.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, covenants and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Restricted Person, the Company,
Parent and MergerSub hereby agree as follows:

ARTICLE I

NON-COMPETITION, NON-SOLICITATION AND NON-DISPARAGEMENT

1.1 Non-Competition. As an inducement for Parent and MergerSub to enter into the
Merger Agreement and consummate the Merger, and in connection with the sale of
Restricted Person’s entire equity interest, including goodwill, in the Company
in connection with the Merger, Restricted Person agrees that he/she shall not,
directly or indirectly, own, manage, engage in, operate, control, work for,
consult with, render services for, maintain any equity interest in, lend money
to, or otherwise directly or indirectly participate in the ownership,
management, operation or control of, any business engaged in or Exploiting any
Products related to any durable medical equipment sales and service (the “DME
Business”) and any urological and ostomy medical supplies and mastectomy
fashions (including any improvements, modifications or developments thereon,
such business, collectively, with the DME Business, the “Restricted Business”),
whether in corporate, proprietorship or partnership form or otherwise, for a
period (A) solely with respect to the DME Business and excluding any other
Restricted Business, commencing on the Closing Date and continuing for two
(2) years thereafter; and (B) solely with respect to any other Restricted
Business and excluding the DME Business, commencing on the Closing Date and
continuing for the later of (i) four (4) years thereafter, or (ii) eighteen
(18) months following the termination or separation of the Restricted Person’s
employment or consultancy with the Surviving Corporation (the “Restricted
Term”). Restricted Person acknowledges that the Surviving Corporation’s
Restricted Business will operate nationally, and therefore, the obligations in
this Section 1.1 shall apply throughout the United States. Notwithstanding the
foregoing, the Restricted Person shall not be restricted from consulting with,
rendering services to or working for any entity whose business includes the
Restricted Business; provided, that, the Restricted Person does not consult
with, render services to or work for the Restricted Business. If at any time
after the Closing Date and prior to the two (2) year anniversary of the Closing
Date (the “Initial Term”), the Restricted Person’s employment or consultancy
with the Surviving Corporation is terminated (A) by the Surviving Corporation
other than for Cause, or (B) by the Restricted Person for Good Reason (in each
case, a “Severance Termination”), then the Restricted Person shall be entitled
to receive severance payments from the Surviving Corporation, in accordance with
the Surviving Corporation’s customary payroll practices, which shall be
(i) (w) the continuation of the Restricted Person’s base salary, at the rate as
in effect on the date of the Severance Termination, through the end of the
Initial Term; plus (x) if the Restricted Person is eligible for a cash bonus or
bonuses at the time of such Severance Termination, an amount equal to 1/12 of
the target of any such cash bonus of the Restricted Person payable each month
for the remainder of the Initial Term (based on the number of months remaining
in the Initial Term on the date of the Severance Termination); plus (y) if the
Restricted Person is eligible for a cash bonus or bonuses at the time of such
Severance Termination, a pro-rata portion of such bonus for which the Restricted
Person is eligible for the fiscal year of termination, based on actual
performance through the end of the applicable fiscal year and the number of days
that have elapsed in the fiscal year through the date of such termination,
payable at the same time the Company ordinarily pays incentive bonuses to

 

2



--------------------------------------------------------------------------------

its employees with respect to the fiscal year in which the Severance Termination
occurs; plus (z) if the Restricted Person timely and properly elects
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), continuation of such medical benefits on the same
terms and conditions as active employees for the remainder of the Initial Term
or until the date the Restricted Person is no longer eligible to receive COBRA
continuation coverage, if earlier (such amount of payment in this clause
(i) being referred to as the “Continuation Payment”), or (ii) if the Employment
Agreement is in effect on the date of such Severance Termination, an amount
equal to the greater of (x) the Continuation Payment and (y) any amount that may
be payable by the Surviving Corporation for such termination under the
Employment Agreement, including, as applicable, the cost of any payment
obligations of the Surviving Corporation in respect of the continuation of the
Restricted Person’s coverage in accordance with COBRA; provided, however, that
any payment obligations of the Surviving Corporation pursuant to this
Section 1.1 shall be subject to, and conditional upon, the execution (and
non-revocation) by the Restricted Person of a customary release agreement in a
form acceptable to the Surviving Corporation in its sole discretion within sixty
(60) days following termination (the “Release Period”). The first severance
payment shall be made, inclusive of any amounts that would otherwise have been
paid prior to such date, on the first payroll date following the date the
release becomes effective and irrevocable; provided, that if the Release Period
spans two tax years, the first severance payment shall be made in the second tax
year. Notwithstanding anything in this Agreement or the Employment Agreement,
the Restricted Person shall not have Good Reason (as defined herein or therein)
solely as a result of the Merger or the Company becoming a subsidiary of Parent,
including, without limitation, changes in duties or responsibilities as a result
of the Company no longer being a stand-alone publicly traded company.

1.2 Public Securities. Notwithstanding the foregoing, Restricted Person or
his/her controlled Affiliates may passively own, directly or indirectly, less
than one percent (1%) of the outstanding capital stock of any publicly traded
company engaged in a Restricted Business; provided, however, that Restricted
Person is not a member of the board of directors or similar governing body of
such publicly-traded company.

1.3 No Interference with Business; Non-Solicitation. The Restricted Person
hereby acknowledges and agrees that Restricted Person’s business relationship
with any client, customer, supplier, distributor or licensor of the Surviving
Corporation is based on the Confidential Information (as defined in Section 1.5
of this Agreement) which the Restricted Person has agreed not to disclose or use
except as set forth in Section 1.5 of this Agreement. The Restricted Person
further acknowledges that vigilant protection of the Confidential Information is
necessary to prevent competitive harm to the Surviving Corporation and its
Affiliates and that the retention by the Surviving Corporation of the personnel
engaged in the Restricted Business is crucial to the protection of the
Confidential Information. Accordingly, and as an inducement for Parent and
MergerSub to enter into the Merger Agreement and consummate the Merger,
Restricted Person agrees that, during the Restricted Term, Restricted Person
shall not, directly or indirectly: (i) cause, solicit, induce or encourage any
employees of Parent or the Surviving Corporation, or employees of Parent’s or
the Surviving Corporation’s respective Affiliates, in each case, whose primary
duties are related to the Restricted Business to leave such employment or
(ii) hire, employ or otherwise engage any employees of Parent or the Surviving
Corporation, or employees of Parent’s or the Surviving Corporation’s respective
Affiliates, in each case, whose primary duties are related to the Restricted
Business, provided, however, that this

 

3



--------------------------------------------------------------------------------

Agreement shall not prohibit any general solicitation that is not specifically
targeted at such persons or the solicitation of any employee of Parent or the
Surviving Corporation whose employment, at the time of such solicitation, has
been involuntarily terminated by Parent or the Surviving Corporation or
(iii) cause, solicit, induce or encourage any client, customer, supplier,
distributor or licensor of Parent, the Surviving Corporation or their respective
Affiliates, or any other person or entity who has a material business
relationship with Parent, the Surviving Corporation or their respective
Affiliates, to terminate or modify any such relationship.

1.4 Non-Disparagement. From and after the Closing Date, Restricted Person shall
not, directly or indirectly, make or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks (including without limitation, the repetition or distribution of
derogatory rumors, allegations, or negative or unfavorable reports or comments)
regarding Parent, the Company, MergerSub, the Surviving Corporation or any of
their respective Affiliates or any current shareholder, officer, director,
employee, independent contractor or agent of any of the foregoing (each, a
“Representative”) or to the Restricted Person’s knowledge, any former
Representative, the Restricted Business formerly conducted by the Company, the
Restricted Business as conducted by the Surviving Corporation, or the Products.

1.5 Confidentiality. From and after the Closing Date, Restricted Person shall
not, directly or indirectly, disclose, reveal, divulge or communicate to any
person or entity, other than authorized officers, directors and employees of
Parent or the Surviving Corporation and their respective Affiliates, or
otherwise Exploit for his/her own benefit or for the benefit of anyone other
than Parent or the Surviving Corporation and their respective Affiliates, any
Confidential Information (as defined below). Restricted Person shall not have
any obligation to keep confidential any Confidential Information if and to the
extent disclosure thereof is specifically required by applicable Law; provided,
however, that in the event disclosure is required by applicable Law, Restricted
Person shall, to the extent reasonably possible, provide Parent and the
Surviving Corporation with prompt notice of such requirement prior to making any
disclosure so that Parent and the Surviving Corporation may seek an appropriate
protective order. For purposes of this Agreement, “Confidential Information”
means any information with respect to Parent or the Surviving Corporation
(including, for the avoidance of doubt, such information with respect to the
Company) and their respective Affiliates, including methods of operation, client
or customer lists (former, current or prospective) and any associated
information, existing and future products and services marketed or used by
Parent or Surviving Corporation, sales, prices, fees, costs, profits, financial
data, reports, technology, inventions, trade secrets, know-how, software,
marketing methods, plans, personnel, suppliers, competitors, markets or other
specialized information or proprietary matters; provided, however, that there
shall be no obligation hereunder with respect to information that (i) is
generally available to the public on or after the date of this Agreement,
(ii) becomes generally available to the public other than as a result of a
disclosure not otherwise permissible hereunder or (iii) is independently
developed by the Restricted Person after the date hereof without the use of any
Confidential Information when the Restricted Person is no longer employed by the
Company or the Surviving Corporation. Notwithstanding anything herein to the
contrary, nothing in this Agreement, including, without limitation, Section 1.4
or this Section 1.5, shall (a) prohibit the Restricted Person from making
reports of possible violations of federal law or regulation to any governmental
agency or entity in accordance with the provisions of and rules promulgated
under Section 21F of the Securities and Exchange Act of 1934 or Section 806 of
the Sarbanes-Oxley Act of 2002, or of any other whistleblower protection
provisions of state or federal law or regulation, or (b) require notification or
prior approval by any of Parent, the Company, MergerSub, or the Surviving
Corporation of any reporting described in clause (a).

 

4



--------------------------------------------------------------------------------

1.6 Return of Materials. Upon termination or separation of the Restricted
Person’s employment or consultancy with the Surviving Corporation, unless the
Restricted Person’s employment or consultancy is transferred to a subsidiary or
Affiliated company of the Surviving Corporation, the Restricted Person agrees to
leave with the Surviving Corporation all records, computer disks or tapes,
forms, drawings, training material, customer lists, notebooks and other
documents pertaining to the Confidential Information, whether prepared by the
Restricted Person or others, and also any equipment, tools or other devices
owned by the Surviving Corporation then in the possession of the Restricted
Person however such items are obtained, and the Restricted Person agrees from
and after such termination or separation not to reproduce any document, customer
or referral list, training material, forms or data relating thereto.

1.7 Acknowledgements. In the course of the Restricted Person’s involvement in
the Surviving Corporation’s activities, the Restricted Person has had and will
have access to Confidential Information and the Surviving Corporation’s clients,
customers, suppliers, distributors and licensors and has profited and will
profit from the goodwill associated with the Surviving Corporation. In view of
the Restricted Person’s access to Confidential Information and the Restricted
Person’s importance to the Surviving Corporation, if the Restricted Person
competes with the Surviving Corporation during the Restricted Term, the
Restricted Person’s employment or consultancy, the Surviving Corporation will
likely suffer significant harm. In return for the benefits the Restricted Person
will receive from the Surviving Corporation and to induce Parent and MergerSub
to enter into this Agreement and the Merger Agreement, and in light of the
potential harm the Restricted Person could cause the Surviving Corporation, the
Restricted Person agrees to the provisions of this Article I. Parent and
MergerSub would not have entered into this Agreement and the Merger Agreement if
the Restricted Person did not agree to the provisions of this Article I. This
Article I limits the Restricted Person’s ability to earn a livelihood in a
business engaged in or Exploiting any Products related to the Restricted
Business. The Restricted Person acknowledges, however, that complying with the
provisions of this Article I will not result in severe economic hardship for the
Restricted Person or the Restricted Person’s family. The Restricted Person
specifically warrants and agrees that the terms of the restrictive covenants and
other agreements set forth in this Article I are reasonable, and further are
reasonably necessary to protect the legitimate business interests of the Company
in its customers, Restricted Business, goodwill, trade name, trade secrets,
confidential or professional secrets, and substantial business relationships
with prospective and existing customers. The Restricted Person further agrees
that the representations of fact set forth in this paragraph shall be
conclusively presumed by any court hearing the matter in the event any alleged
violation of restrictive covenants and other agreements set forth in this
Article I shall result in a judicial filing seeking to enforce such provisions.

 

5



--------------------------------------------------------------------------------

ARTICLE II

REMEDIES AND WAIVER OF TRIAL BY JURY

2.1 Remedies. The parties to this Agreement agree that (a) if Restricted Person
breaches Article I of this Agreement, the damage to the Surviving Corporation
and Parent may be substantial, although difficult to ascertain, and money
damages may not afford the Surviving Corporation and Parent an adequate remedy
and (b) if Restricted Person is in breach of any provision of this Agreement, or
threatens such a breach, the Surviving Corporation and Parent shall be entitled,
in addition to all other rights and remedies as may be provided by applicable
Law or otherwise, to seek specific performance and injunctive and other
equitable relief to prevent or restrain such a breach without the necessity of
proving actual damage, or posting any bond whatsoever to the maximum extent
permitted by Law. Notwithstanding anything herein to the contrary, in the event
that Restricted Person is found by a court of competent jurisdiction to have
violated Section 1.1 or Section 1.3, the Restricted Period shall be extended by
the same time period that Restricted Person is found to have been in violation
of such section of this Agreement.

2.2 Waiver of Trial by Jury. IN ANY ACTION OR PROCEEDING ARISING HEREFROM, THE
PARTIES HERETO CONSENT TO TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ITS SUCCESSORS AGAINST ANY OTHER
PARTY HERETO OR ITS SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION OR PROCEEDING.

ARTICLE III

MISCELLANEOUS

3.1 Code Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder (“Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment that are considered “non-qualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If the Restricted Person is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment that is considered non-qualified deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment or benefit shall be made or provided at the date which is
the earlier of (A) the day after the expiration of the six-month period measured
from the date of the Restricted Person’s “separation from service,” and (B) the
date of the Restricted Person’s death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this
Section 3.1 (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Restricted Person in a lump sum and any remaining payments and benefits due
under this Agreement shall be paid or provided as specified herein. For purposes
of Code Section 409A, the Restricted Person’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. In no event shall any of Parent, the
Company, MergerSub, or the Surviving Corporation be liable for any additional
tax, interest or penalty that may be imposed on the Restricted Person by Code
Section 409A.

 

6



--------------------------------------------------------------------------------

3.2 Entire Agreement; Amendments and Waivers; Several Agreements. This Agreement
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes all prior agreements, written or oral, with respect
thereto; provided, however, that any existing agreements by and between the
Restricted Person and the Company, or any subsidiary of the Company, containing
any covenants and agreements (i) relating to non-competition, or
non-solicitation by the Restricted Person with respect to the Company or any
subsidiary of the Company, (ii) relating to confidential or proprietary
information of the Company or any of its subsidiaries, or (iii) relating to
severance pursuant to the terms of the Employment Agreement (the “Existing
Agreements”), shall not, in any case, be deemed to be superseded by this
Agreement (but, in the case of severance under the Employment Agreement, subject
to the terms of Section 1.1). For the avoidance of doubt, this Agreement is
intended to be an expansion of any and all obligations, covenants and agreements
by the Restricted Person with respect to subject matter of any Existing
Agreement and, to the extent of any conflict between this Agreement and any
Existing Agreement, the provisions which are more expansive, including with
respect to scope and duration, shall apply; provided, however, that severance
payments pursuant to the terms of the Employment Agreement shall be subject, in
any case, to the Employment Agreement being in effect at the time of any
applicable employment termination and the terms of Section 1.1. This Agreement
may be amended or modified and the terms and conditions hereof may be waived,
only by a written instrument signed by each of the parties or, in the case of
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. The rights and
remedies provided herein are cumulative and are not exclusive of any rights or
remedies that any party may otherwise have at law or in equity.

3.3 Representations and Warranties. Each of the Company, MergerSub, Parent and
Restricted Person represents and warrants that this Agreement is a legal, valid
and binding obligation, enforceable against the Company, MergerSub, Parent and
Restricted Person, respectively, in accordance with its terms to the fullest
extent permitted under applicable Law subject to (i) applicable bankruptcy,
insolvency, and other similar Laws affecting the rights and remedies of
creditors generally and (ii) Laws governing specific performance, injunctive
relief and other equitable remedies.

3.4 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) when delivered personally by hand (with
written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of receipt) or electronic mail transmission of a “portable document
format” (“.pdf”) attachment (provided that any notice received by facsimile or
electronic mail transmission or otherwise at the addressee’s location on any
Business Day after 5:00 p.m. (addressee’s local time) shall be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day) or
(c) one (1) Business Day following the day sent by overnight courier (with
written confirmation of receipt), in each case at the following addresses and
facsimile numbers (or to such other address or facsimile number as a party may
have specified by written notice given to the other party pursuant to this
provision):

 

7



--------------------------------------------------------------------------------

If to Parent, MergerSub or the Surviving Corporation:   

 

 

C. R. Bard, Inc.

730 Central Avenue

New Providence, NJ 07974

Attention: Office of General Counsel

Facsimile: (908) 277-8025

With a copy to:

  

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153-0119

Attention: Michael E. Lubowitz, Esq.

Facsimile: (212) 310-8007

Email: michael.lubowitz@weil.com

If to Restricted Person:    To the address or facsimile number for notice set
forth on the signature page hereof.

3.5 Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida applicable to contracts made
and performed in such state, without regard to any conflict of laws provisions
that would require the application of the Law of any other jurisdiction. Any
suit, action or other legal proceeding arising out of or relating to this
Agreement shall be brought exclusively in the state and federal courts located
in Martin County, Florida. Restricted Person agrees to submit to personal
jurisdiction in the foregoing court and to venue in that court. Restricted
Person further agrees to waive all legal challenges and defenses to the
propriety of a forum in Martin County, Florida, and to the application of
Florida law therein.

3.6 Termination. In the event (x) the Merger Agreement is not entered into, the
Merger is not consummated and/or the Merger Agreement is terminated for any
reason in accordance with its terms, or (y) the Restricted Person shall die,
become disabled or cease to be employed by the Company, for any reason, in each
case of this clause (y), prior to the Effective Time, then this Agreement shall,
without further action, notice or deed, automatically be null and void ab
initio.

3.7 Severability. To the extent any provision of this Agreement shall be
determined to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Agreement,
and this Agreement shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible. In the absence of such reformation,
such part of such provision shall be considered deleted from this Agreement and
the remainder of such provision and of this Agreement shall be unaffected and
shall continue in full force and effect. In furtherance and not in limitation of
the foregoing, should the duration or geographical extent of, or business
activities covered by any provision of, this Agreement be in excess of that
which is valid and enforceable under applicable Law, then such provision shall

 

8



--------------------------------------------------------------------------------

be construed to cover only that duration, extent or activities which may validly
and enforceably be covered. To the extent any provision of this Agreement shall
be declared invalid or unenforceable for any reason by any governmental body in
any jurisdiction, this Agreement (or provision thereof) shall remain valid and
enforceable in each other jurisdiction where it applies. Restricted Person
acknowledges the uncertainty of the Law in this respect and expressly stipulates
that this Agreement shall be given the construction that renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable Law.

3.8 Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties and their respective successors and permitted assigns.
Parent, MergerSub and the Surviving Corporation may assign this Agreement and
any or all rights or obligations hereunder to any person or entity at any time,
without consent. Neither the Company (prior to the Closing Date) nor Restricted
Person shall be entitled to assign this Agreement or any of their respective
obligations hereunder.

3.9 Independent Review and Advice. Restricted Person represents and warrants
that Restricted Person: (a) has carefully read this Agreement; (b) executes this
Agreement with full knowledge of the contents of this Agreement, the legal
consequences thereof, and any and all rights which each party may have with
respect to one another; (c) has had the opportunity to receive independent legal
advice with respect to the matters set forth in this Agreement and with respect
to the rights and asserted rights arising out of such matters; (d) has been
advised to, and has had the opportunity to, consult with Restricted Person’s
personal attorney prior to entering into this Agreement; and (e) is entering
into this Agreement of Restricted Person’s own free will. The parties agree that
this Agreement shall not be construed for or against either party in any
interpretation thereof. Restricted Person acknowledges that (i) prior to the
Closing Date Lowenstein Sandler LLP (“LS”) represents the Company and (ii) Weil,
Gotshal & Manges LLP (“WGM”) represents Parent, MergerSub and the Surviving
Corporation, and neither LS nor WGM represent Restricted Person in connection
with the Merger Agreement, this Agreement, or any of the transactions
contemplated thereby or hereby.

3.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile transmission, by electronic mail transmission in .pdf
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, shall be sufficient to bind the parties
hereto to the terms and conditions of this Agreement.

3.11 Definitions.

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such entity, and the term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through ownership of voting securities, by
contract or otherwise.

 

9



--------------------------------------------------------------------------------

“Board” means the board of directors of the Surviving Corporation.

“Business Day” means any day of the year on which national banking institutions
in the United States are open to the public for conducting business and are not
required or authorized to close.

“Cause” means (i) the continued failure by the Restricted Person to perform his
or her duties with the Surviving Corporation or comply with the oral or written
instructions from any officer or other person whom they report, the Board, any
officer of Parent or the President or other member of the management board of
Bard Medical Division, after an oral or written demand for performance is
delivered to the Restricted Person by any such individual, which demands and
identifies the manner in which any such individual believes the Restricted
Person has not performed his or her duties or complied with such instructions;
(ii) the engaging by the Restricted Person in conduct that is injurious to the
Surviving Corporation or its Affiliates; (iii) failure to observe material
policies generally applicable to officers or employees of the Surviving
Corporation; (iv) failure to cooperate with any internal investigation of the
Surviving Corporation or any of its Affiliates; (v) commission of any act of
fraud, theft or financial dishonesty with respect to the Surviving Corporation
or any of its Affiliates or indictment for, or conviction of, any felony; or
(vi) material violation of the provisions of the Employment Agreement or this
Agreement.

“Closing Date” means the date of the consummation of the Merger.

“Employment Agreement” means that certain Employment Agreement, dated as of
December 1, 2008, between the Company and the Restricted Person.

“Exploit” or “Exploitation” means, with respect to any product, invention,
intellectual property, asset or property, to disclose, manufacture, produce,
import, use, operate, research, design, develop, perform animal, clinical or
other testing, perform quality assurance testing, commercialize, revise, repair,
register, maintain, modify, enhance, upgrade, prepare derivative works, seek
regulatory concurrences or approvals, package, label, improve, formulate,
export, transport, distribute, promote, market, advertise, sell, have sold,
offer for sale or license such product, invention, intellectual property, asset
or property.

“Good Reason” means (i) a material reduction in Restricted Person’s base salary
or target annual bonus; (ii) a relocation of the Restricted Person’s principal
place of employment by more than fifty (50) miles; (iii) a breach by the
Surviving Corporation of any material provision of the Employment Agreement; or
(iv) a material and adverse change in Restricted Person’s duties or
responsibilities, provided, however, that such termination by the Restricted
Person shall only be deemed for Good Reason pursuant to the foregoing definition
if: (a) the Restricted Person provides the Surviving Corporation written notice
of intent to terminate for Good Reason within 30 days following the first
occurrence of the condition(s) that the Restricted Person believes constitute
Good Reason, which notice shall describe such condition(s); (b) the Surviving
Corporation fails to remedy such condition(s) within 30 days following receipt
of the written notice (the “Cure Period”); and (c) the Restricted Person
terminates employment within 30 days following the end of the Cure Period.

“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, order or other requirement.

 

10



--------------------------------------------------------------------------------

“Products” means all products and any and all line extensions, modifications,
improvements, additions, successors thereto and replacements therefor, in each
case, that are marketed or sold by the Restricted Business.

3.12 Employment. If and only if the Restricted Person is employed by the Company
as of the Closing Date, the Restricted Person shall be deemed a Continuing
Employee on the Closing Date under Section 4.5 of the Merger Agreement. For
purposes of clarity, and without limiting in any manner the provisions of
Section 4.5(d) of the Merger Agreement, the foregoing sentence shall not confer
any rights to employment on the Restricted Person, the Restricted Person will be
an “at will” employee of the Surviving Corporation, the Restricted Person shall
not be a third party beneficiary of Section 4.5 of the Merger Agreement and
shall have no right to enforce any of the provisions of Section 4.5 of the
Merger Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

Liberator Medical Holdings, Inc. By:  

/s/ Mark A. Libratore

  Name: Mark. A Libratore   Title: Chief Executive Officer and President

[Signature Page to John Léger Non-Competition Agreement]



--------------------------------------------------------------------------------

C. R. Bard, Inc. By:  

/s/ Christopher S. Holland

  Name: Christopher S. Holland  

Title: Senior Vice President and

Chief Financial Officer

Freedom MergerSub, Inc. By:  

/s/ Christopher S. Holland

  Name: Christopher S. Holland   Title: Vice President

[Signature Page to John Léger Non-Competition Agreement]



--------------------------------------------------------------------------------

Restricted Person

/s/ John Léger

Name:   John Léger Address:   c/o Liberator Medical Holdings, Inc.   2979 SE
Gran Park Way   Stuart Florida 34997 Fax:   772-287-3280 Email:  
jleger@liberatormedical.com

[Signature Page to John Léger Non-Competition Agreement]